

Exhibit 10.16


SEPARATION AGREEMENT AND RELEASE


Systemax Inc. (“Employer” or “Company”) and Lawrence Reinhold, an individual
over 18 years of age, capable of entering into contracts, together with your
respective heirs, executors, personal representatives, administrators,
successors, and assigns (“Employee” or “you”), agree that:
  
1.    Last Day of Employment. Employee’s last day of employment with Employer is
January 7, 2019 and termination of such employment will be effective at 12:01am
(“Separation Date”).


2.    Consideration. Pursuant to Employee’s Employment Agreement dated January
17, 2007 as amended by Amendment No. 1 thereto dated December 30, 2009 (the
“Employment Agreement”; capitalized terms not otherwise defined herein shall
have the meaning ascribed thereto in the Employment Agreement), as modified
hereby, and as express consideration for Employee’s execution of and compliance
with the terms of this Separation Agreement and Release, Employer agrees to pay
Employee separation payments as follows:
    
•
$714,000 as severance pay, reflecting twelve (12) months Base Salary as in
effect at the Separation Date; and

•
$1,627,000, as severance pay, reflecting the average of Employee’s Bonus for the
two (2) years preceding the year in which the Separation Date occurs (2016 and
2017); and

•
An amount equal to Employee’s annual auto allowance ($30,000), payable in 12
equal monthly installments of $2,500 each.



Subject to Employee’s continued compliance with the terms hereof, the separation
payments will be made in accordance with the Employer’s regular payroll
practices, and less all applicable withholdings for federal, state and local
income taxes, Social Security, and all other customary withholdings. Subject to
Employee’s continued compliance with the terms hereof, and expressly subject to
Amendment No. 1 to the Employment Agreement regarding the timing of payments,
the separation and severance payments will be distributed in bi-weekly
installments beginning with the next regular payroll that is processed within
fifteen (15) business days after the Separation Date.


If Employee is enrolled, Employee’s medical and dental insurance coverage will
continue until the last day of the month in which Employee’s employment
terminates, at the Company’s expense, and the Company will reimburse Employee
for any COBRA payments he makes during the 12 months following the Separation
Date. If Employee properly and timely elects to continue medical and/or dental
group insurance coverage under the Company’s Employee Benefits Plan in
accordance with the continuation requirements of COBRA (the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended), Employee may be entitled to
elect to continue such COBRA coverage for the remainder of the COBRA eligibility
period, at Employee’s own expense. Employee will receive information from Aetna
on how to continue this insurance; it is Employee’s responsibility to coordinate
continuation coverage with Aetna. If during the COBRA eligibility period,
Employee becomes employed by a third party and is eligible for coverage under
the group benefits plan of the new employer, Employee must notify the Employer
in writing of such new employment so that the Employer receives such
notification prior to the commencement of this employment. Such notice shall be
delivered to Systemax Inc., Attn: Benefits Department, 11 Harbor Park Drive,
Port Washington, NY 11050.  


3.    No Severance Absent Execution of and Compliance with this Agreement.
Employee acknowledges there is no obligation on the part of the Employer to
provide the monies and benefits specified in Section 2, and such separation
payments constitute consideration for Employee’s performance of Employee’s
obligations hereunder. Employee understands and agrees that Employee would not
receive the monies and/or benefits specified in Section 2 above, except for
Employee’s execution of this Separation Agreement and Release and the
fulfillment of the promises contained herein which shall be indicated by
Employee signing and returning this Separation Agreement and Release as provided
below.


4.    General Release of Claims.


a.     As a material inducement to Employer to enter into this Separation
Agreement and Release and to make the payments and grant the benefits described
herein, Employee knowingly and voluntarily and irrevocably and unconditionally
releases and forever discharges Employer, its parent, past and present
corporations, insurers, affiliates, subsidiaries, divisions, successors, and
assigns, and their respective affiliates, subsidiaries, divisions, predecessors,
insurers, successors and assigns, and their current and former employees,
attorneys, accountants, officers, directors, shareholders, partners, limited
partners and agents





--------------------------------------------------------------------------------




thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries, and their
current and former employees, officers, directors, attorneys, accountants, and
agents thereof (hereafter collectively referred to as “Releasees” together with
those more fully identified below in Section 4b), of and from any and all
claims, agreements, causes of action, demands, or liabilities of any nature
whatsoever, including without limitation any claims in respect of employment by
the Company, including without limitation for or in respect of compensation or
additional compensation of any type (including without limitation any claim for
bonus for or in respect of 2018) (“claims”) that Employee has or may have, known
or unknown, against Releasees as of the date of execution of this Separation
Agreement and Release by Employee, including, but not limited to:


The Age Discrimination in Employment Act of 1967, as amended, including by the
Older Workers Benefit Protection Act of 1990; Title VII of the Civil Rights Act
of 1964, as amended; The Civil Rights Act of 1991, as amended; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; The Fair Labor
Standards Act, 29 U.S.C. § 201, et seq. The Employee Retirement Income Security
Act of 1974, as amended; The Consolidated Omnibus Reconciliation Act; The
Immigration Reform and Control Act, as amended; The American with Disabilities
Act of 1990, as amended; The Workers Adjustment and Retraining Notification Act,
as amended; The Occupational Safety and Health Act, as amended; The Family and
Medical Leave Act, as amended; The Sarbanes-Oxley Act of 2002, as amended; The
Fair Credit Reporting Act; The Uniform Services Employment and Reemployment
Rights Act, as amended; The National Labor Relations Act, as amended; The Equal
Pay Act, as amended The Genetic Information Nondiscrimination Act of 2008; The
Wisconsin Fair Employment Act (Wis. Stat. Ann. §§ 111.31 to 111.395); The
Wisconsin Wage Claim and Payment Law (Wis. Stat. Ann. §§ 109.03 and 109.09); The
Wisconsin Business Closing and Mass Layoff Law (Wis. Stat. Ann. §§ 109.07 and
109.075); The Wisconsin Family and Medical Leave Law (Wis. Stat. Ann. § 103.10);
The Wisconsin Personnel Records Statute (Wis. Stat. Ann. § 103.13); The
Wisconsin Employment Peace Act (Wis. Stat. Ann. §§ 111.01 to 111.19); The
Georgia Fair Employment Practices Act; The Georgia Equal Employment for Persons
with Disabilities Code; The Georgia Equal Pay Act; The Georgia Prohibition of
Age Discrimination in Employment Act; The Georgia Equal Employment for People
with Disabilities Code; The New York Human Rights Law; Section 125 of the New
York Workers' Compensation Law; The New York Labor Law and Civil Rights Law; Any
Ordinances in the Nassau County, New York, Code; The Nevada Revised Statutes,
Chapter 608 - Compensation, Wages And Hours; The Nevada Revised Statutes,
Chapter 613 - Employment Practices; The New Jersey Law Against Discrimination;
The New Jersey Family Medical Leave Act; The New Jersey Conscientious Employee
Protection Act; The New Jersey Wage and Hour Law; The New Jersey Worker's
Compensation Act; The New Jersey Equal Pay Act; The New Jersey Civil Union Act;
The New Jersey Smoking law; The Georgia, Nevada, Wisconsin, New York, New Jersey
or United States Constitutions; any other federal, state, or local civil or
human rights law or any other local, state, or federal law, regulation or
ordinance that may be legally waived and released; any public policy, contract
(oral or written, express or implied), tort, or common law; or any claim for
adding injunctive relief, costs, fees, or other expenses including attorney’s
fees incurred in these matters.


b.    The “Releasees” under this Separation Agreement and Release include, but
are not limited to, Systemax Inc.; Global Equipment Company Inc.; Avenue
Industrial Supply Company Limited; Global Industrial Services Inc.; Global
Industrial Distribution Inc.; Nexel Industries Inc.; C&H Distributors, LLC;
Industrial Supplies.com LLC; Global Industrial Holdings Inc.; C&H Distribution
Holdings, Inc.; SYX Services Private Limited; and Systemax Global Solutions Inc.
(collectively, the “Affiliates”).


c.     Employee does intend to and hereby waives any and all claims arising from
or relating to your employment with the Company and/or the termination of
employment with the Company including but not limited to, any and all claims for
breach of the Company’s policies, rules, regulations, or handbooks or for breach
of express or implied contracts or expressed or implied covenants of good faith,
and any and all claims of wrongful discharge, defamation, invasion of privacy,
violation of public policy, retaliation, mental distress or any other personal
injury; any and all claims for back pay, front pay, salary or bonus (except as
expressly provided herein), or any kind of compensatory, special or
consequential damages, punitive or liquidated damages, attorney’s fees, costs,
disbursement or expenses of any kind whatsoever.


d.    Employee does not hereby waive or release any rights or claims which may
arise (w) in the future after the date that this Separation Agreement and
Release is executed by Employee, including without limitation any claims for
breach of this separation Agreement and/or any claim for indemnification under
applicable Delaware law and/or under the Company’s Articles of Incorporation,
(x) under his Consulting Agreement with the Company dated January 7, 2019 (the
form of which is attached hereto as Exhibit A) and to be executed concurrently
with the effective time of termination of employment on the Separation Date
pursuant to Section 14(d) hereof (the “Consulting Agreement”), (y) under his
existing stock option or restricted stock agreements with the Company listed on
Exhibit C hereto as modified by the Company as described therein (collectively,
the “Equity Agreements”) or (z) any applicable coverage under any directors’ and
officers’ liability insurance policy.









--------------------------------------------------------------------------------




e.    Employee understands and agrees that he or she has up twenty-one (21) days
after receipt of this Separation Agreement and Release to consider whether to
sign and date this Separation Agreement and Release.


5.    Acknowledgments and Affirmations.


a.    Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any claim against Employer or the Releasees anywhere in
the world.


b.    Employee also affirms that if Employee is a non-exempt employee entitled
to overtime pay for hours worked in excess of 40 in one week, Employee has
reported all hours worked as of the date Employee signs this Separation
Agreement and Release; and, whether or not exempt, has been paid and/or has
received all compensation, wages, bonuses, commissions, and/or benefits to which
Employee may be entitled.


c.    Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or other state or
local leave or disability accommodation laws.


d.    Employee further affirms that Employee has no known workplace injuries or
occupational diseases.


e.    Employee also affirms that Employee has not divulged any proprietary or
confidential information, or trade secrets, of Employer or the Releasees and
will continue to maintain the confidentiality of such information in perpetuity
consistent with Employer’s policies and Employee’s agreement(s) with Employer,
the Releasees, and/or statutory and common law. Employee confirms he or she is
in compliance with the confidentiality/non-solicitation agreement entered into
by Employee in connection with Employee’s initial hiring by the Employer.


f.    Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by Employer, the Releasees, or their
officers, including any allegations of corporate fraud.


g.    Employee understands that this Separation Agreement and Release does not
limit your right, where applicable, to file or participate in an investigative
proceeding of any federal, state, or local governmental agency. To the extent
permitted by law, Employee agrees that if such an administrative claim is made
on behalf of Employee, Employee shall not be entitled to recover any individual
monetary relief or other individual remedies.


h.     Employee acknowledges that Employee’s benefits hereunder, and the
Employer’s obligations to make payments hereunder, shall be terminated upon
Employee’s breach of any covenant or obligation contained in this Separation
Agreement and Release and/or in any exhibits hereto; notwithstanding such
termination, the General Release and other obligations of Employee hereunder
shall survive any such termination. The foregoing shall be in addition to, and
not in limitation of, any of the Employer’s rights and remedies, including,
without limitation, those of specific performance and equitable remedies, at law
and/or pursuant to any exhibits hereto.


i.    Employee further affirms that after the Separation Date, the Employee will
not represent himself as being a current employee, officer, attorney, agent or
representative of the Employer or any other Affiliate for any purpose, but may
identify himself as a consultant to the Company during the term of his
consultancy arrangement, and may refer to himself as a member of its Board of
Directors during his tenure as such (and thereafter may refer to such roles in
the past tense). Without limiting the foregoing, the Employee specifically
agrees to update any and all social media accounts the Employee accesses, uses
or maintains to reflect the fact that the Employee is no longer employed by the
Employer within three days of the Separation Date, but instead is a consultant
to the Company during the term of his consultancy arrangement, and may refer to
himself as a member of its Board of Directors during his tenure as such (and
thereafter may refer to such roles in the past tense). For purposes of this
Section, social media accounts include but are not limited to Facebook,
LinkedIn, Twitter and Four Square. 
6.    Accrued Salary; Vacation Pay. Regardless of whether Employee executes this
Separation Agreement and Release, the Employer (a) shall pay Employee any
accrued, but unpaid, Base Salary for services rendered through the Date of
Termination, (b) shall pay Employee any earned, but unused, vacation days for
the period prior to the date Employee’s employment terminates, in accordance
with Company policy, up to a maximum of 20 days and (c) shall reimburse Employee
for all reasonable and customary business expenses in accordance with Company
policies and practices. These payments shall be less all applicable withholdings
for federal, state and local income taxes, Social Security, and all other
customary withholdings. Except as provided in this Separation Agreement and
Release, Employee shall not be entitled to any other sum of money or benefits
from







--------------------------------------------------------------------------------




the Employer. Payment of all compensation and benefits specified in this
Separation Agreement and Release shall be subject to all legally required and
customary withholdings.
        
7.    Flexible Spending Accounts – Health Care and Dependent Care. If Employee
has participated in these accounts, deductions will cease with Employee’s last
paycheck. If Employee is enrolled in the health care FSA, contributions may
continue on an after-tax basis through the end of the calendar year under COBRA.
Dependent care FSA contributions cannot be continued.
        
8.     Life Insurance. Employee’s basic and voluntary life and accidental
insurance will continue until the last day of the month in which Employee’s
employment terminates.  Conversion/portability applications are available upon
request from Human Resources and payment must be submitted to the insurance
company within 31 days after the life insurance is terminated.


9.    Disability. State mandated and voluntary short and long term disability
will end on the last day of the month in which Employee’s employment terminates.


10.    401(k) PLAN. Fidelity will send Employee information regarding Employee’s
401(k) plan distribution options. If Employee has questions regarding these
options, please contact Fidelity at 1.800.835.5097.


11.    Stock Options; Restricted Stock. Any stock options or restricted stock
previously granted to Employee by the Employer pursuant to the Equity Agreements
shall continue to be governed by their terms, as set forth in the Company’s 2010
Long Term Incentive Plan and under the Equity Agreements as modified by the
Company as described in Exhibit C hereto, giving effect to the consultancy being
entered into simultaneously with the effectiveness of the cessation of
employment by the Company on January 7, 2019 referred to above and without break
in service. Employee acknowledges that, subject to his consultancy arrangement,
there is otherwise a time limit for the exercise of vested options following
termination, after which time the options will lapse and not be exercisable. If
Employee has questions regarding these options, please contact TD Ameritrade at
(800) 598-2635.


12.    Job References. All future reference checks regarding Employee’s
employment with the Company will be routed through the Human Resource Department
for response. Employer’s policy is to respond only to requests submitted in
writing for employment references, and to provide neutral references, that is,
only most recent job title and dates of employment.


13.    Unemployment Compensation. Employee may be eligible for unemployment
compensation after Employee’s employment is terminated. For further details,
please contact your local unemployment office.


14.    Covenants.


a.     Other than any information included in public disclosure made by the
Company pursuant to applicable securities laws or regulations, Employee agrees
not to disclose, make known, discuss or relay any information regarding the
terms of this Separation Agreement and Release, including, but not limited to,
the details of the settlement, the negotiations that led to the settlement, the
terms of this Separation Agreement and Release, or the amount of the settlement,
except to a spouse, tax advisor, and/or an attorney with whom Employee chooses
to consult regarding this Separation Agreement and Release, provided they agree
to keep said information confidential and not to disclose it to others, unless
subpoenaed or otherwise required to by law, and then, in case of such legally
required disclosure, only after providing reasonable advance written notice to
Employer of any such impending disclosure. The Employee agrees to indemnify and
hold harmless the Company from and against any loss, damage, expense, cost or
liability (including legal fees and expenses) incurred by the Company relating
to any gross misconduct, illegal or wrongful actions or omissions, or any
conduct which violates any material policy of the Company, of Employee which
occurred or occurs during his employment with the Company. This Separation
Agreement and Release is confidential in its entirety and shall not be filed
with any court or otherwise made a part of any public record except as required
by law, including applicable securities law and regulations or requirements of
the New York Stock Exchange. In connection with this Section and without
limiting the foregoing, Employee specifically agrees not to accept, initiate, or
participate in any discussion with the media, and not to make any statements
concerning this Separation Agreement and Release, the circumstances therein, or
circumstances of Employee’s employment or termination of such with any press or
media representative. The parties agree that in the event Employee breaches this
confidentiality provision Employee shall forfeit and refund to the Company as
liquidated damages one-half (1/2) of the total separation payments specified in
Section 2 above.









--------------------------------------------------------------------------------




b.     Employee agrees that the terms and provisions of Section 6 and Section 8
of the Employment Agreement (attached as Exhibit B hereto and as modified
hereby) shall remain in full force and effect and are hereby incorporated by
reference and made a part hereof, as modified, as if set forth in full herein.
Employee and Company hereby agree that, notwithstanding Exhibit B hereto, the
provisions of said Section 6 (e) and (f) are hereby modified to apply and be
binding until one year following termination of Employee’s role as a member of
the Board of Directors of the Company”. Employee agrees that it is a material
condition of this Separation Agreement and Release that Employee complies with
the terms of Section 6 and Section 8 of the Employment Agreement, as so
modified. Employee agrees that if Employee is in material breach of any covenant
contained herein, including such incorporated terms, as of the last day of
employment with the Employer or any time thereafter, Employee shall not be
entitled to any payment pursuant to Section 2 of this Separation Agreement and
Release (or if payments have commenced, any continued payment). Employee agrees
not to disclose any proprietary or confidential information acquired as a result
of Employee’s employment with the Company. Generally, any information which has
not been announced in mailings, published in magazines or newspapers, or made
public in some other way is considered confidential. Although the following list
is not exhaustive, it highlights some examples of the types of information that
must not be disclosed: operating and strategic plans; intellectual property
development (such as proprietary technologies being developed by the Company);
client lists; vendor lists; pricing policies; financial data such as sales
volumes, profit margins, customer or vendor price quotations, sales costs,
market studies; marketing plans; new or existing processes or product
development; regulatory information and communications; acquisition or joint
ventures, including any involving technology or software; and information
concerning new products or services and/or potential new products or services.
In addition, Employee is not permitted to disclose any legally privileged
information (whether oral, written, or in other tangible form), such as
communications subject to the Attorney-Client privilege or Attorney-Work Product
Doctrine.


c.     Effective as of the close of business on January 7, 2019, Employee
affirms that Employee has returned or will immediately return to Employer, all
of Employer’s property, documents, and/or any confidential information in
Employee’s possession or control (such as reports, files, memoranda, documents,
business records, identification badges, corporate credit cards, PDAs, laptop
computers, and any other equipment, software and other physical or personal
property, tangible or intangible, which Employee received or prepared in
connection with Employee’s employment hereunder); and effective as of the close
of business on January 7, 2019 Employee has not retained and will not retain any
copies, duplicates, reproductions or excerpts thereof after the date on which
they are required to be surrendered hereunder. Effective as of the close of
business on January 7, 2019, Employee also affirms that Employee is in
possession of all of Employee’s property that Employee had at Employer’s
premises, and that Employer is not in possession of any of Employee’s property.


d.     Effective as of the close of business on January 7, 2019, Employee
acknowledges and agrees that Employee will no longer be authorized to access the
Employer’s communication systems including, but not limited to, voice mail,
electronic mail (e-mail), Internet services, facsimile (fax) machines,
computers, software, telephones and any other communication equipment or systems
of the Company. Employee further acknowledges and agrees that Employer is
authorized to implement and Employee hereto consents to Employer implementing, a
remote electronic deletion/wipe of any of Employee’s personal device(s), such as
cell phones, tablets, laptops or computers, that contains Company e-mail and/or
confidential information, at any time, without further notice and Employee
understands and agrees that such remote electronic deletion/wipe may result in
the erasing of any and all personal information, residing on the device(s) and
Employee is responsible for backing up and saving any such personal information
prior to the Company effecting the remote electronic deletion/wipe.


e.     Employee acknowledges and agrees that: (i) Employee’s services to be
rendered to the Company are of a special and unique character; (ii) that
Employee will obtain knowledge and skill relevant to the Company's industry,
methods of doing business, and marketing strategies by virtue of Employee’s
employment and if Employee were to become employed by, or substantially involved
in, the business of a Competitor following the termination of Employee’s
employment with the Company, it would be very difficult for Employee not to rely
on or use the Company’s trade secrets and confidential information; and (iii)
that the restrictive covenants and other terms and conditions of this Agreement
 are reasonable and reasonably necessary to protect the legitimate business
interests of the Company.  Employee further acknowledge that: (i) the amount of
the Employee’s compensation reflects, in part, Employee’s obligations and the
Company’s rights under this Agreement; (ii) that Employee has no expectation of
any additional compensation, or other payment of any kind not otherwise
referenced herein in connection herewith; and (iii) that Employee will not be
subject to undue hardship by reason of Employee’s full compliance with the terms
and conditions of this Agreement or the Company's enforcement thereof.
Therefore, Employee agrees that for one year following termination of Employee’s
role as a member of the Board of Directors of the Company, Employee shall not
directly or indirectly engage in, be employed by, own, manage, operate, provide
financing to, control or participate in the ownership, management or control of,
or otherwise have an interest in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director,
representative, subcontractor, agent or otherwise), any Competitor of the
Company within the Company’s Territory, except for ownership of less than 1% of
a publicly-traded company. For purposes of this Paragraph, “Competitor” shall
mean (i) any company and/or its affiliates that engage in the sale of industrial
equipment, supplies and products in the Territory and (ii)







--------------------------------------------------------------------------------




specifically each of the companies listed below as “Competitors”.  For purposes
of this Paragraph, “Territory” shall mean the United States and Canada. The
following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are “Competitors” in the “Territory” as
defined in this Paragraph: W. W. Grainger, Inc. (including Zoro and other
divisions), MSC Industrial Direct Co., Inc., Amazon Supply, Northern Tool &
Equipment Company, Inc., Uline, Inc., Fastenal Co., HD Supply, Supply Basket,
LLC (a/k/a SupplyBasket.com), Ferguson Enterprises, Inc., McMaster-Carr Supply
Company, National Business Furniture, W.B. Mason, Staples, Inc., Office Depot,
Inc. and Webstaurantstore.com. Employee acknowledge that each of the foregoing
companies is a Competitor and Employee further acknowledge that this list is not
an exclusive list of Competitors and is not intended to limit the generality of
this Paragraph. This section 14(e) supersedes and replaces Section 6(d) of the
Employment Agreement, which is hereby made null and void.
          
f. The Company hereby undertakes, covenants and agrees that subject to Employee
being in compliance with his obligations hereunder and under his Employment
Agreement, including during the period from the date hereof through the
Separation Date, and being in compliance with the Company’s material policies,
(and likewise executing the Consulting Agreement), on the Separation Date the
Company shall enter into the Consulting Agreement and be bound thereby effective
as of 12:01am on the Separation Date.


15.    No Disparagement. It is a material condition of this Separation Agreement
and Release that Employee not make, repeat, authorize, or permit any statements,
comments, remarks, or publications of any type or of any nature (orally,
electronically, or in writing) which tend to adversely affect, libel, slander,
disparage or actually disparage or expose to hatred, contempt or ridicule (a)
the reputation of Employer or the Releasees; (b) any of their services, affairs,
or operations; or (c) any of its past or present customers, directors, officers,
employees, representatives or agents (collectively, “Disparaging Remarks”) at
any time now or in the future. This includes, but is not limited to, Disparaging
Remarks as to any events, circumstances, occurrences, interactions,
transactions, observations, or dealings of any kind, licit, allegedly illicit,
or otherwise. Further, Employee expressly waives and forever relinquishes such
rights if any, that Employee may have to make or publicize any Disparaging
Remarks. Further, the Company agrees that neither it nor any executive of the
level of vice president or higher or member of the Board of Directors will make
any Disparaging Remarks about the Employee, provided that this prohibition shall
not apply to truthful statements made in response to any legal, administrative
or regulatory proceeding, subpoena or inquiry.


16.    Cooperation. Employee agrees to reasonably cooperate with and use
Employee’s best efforts during normal business hours to answer any questions any
representative of the Employer may have concerning the Employer’s operations. In
addition, Employee shall reasonably cooperate with the Employer and its
attorneys in connection with any litigation matter, Employer investigation, or
governmental, regulatory or stock exchange investigation involving the Employer
or any of its current or former employees.


17.    Governing Law and Interpretation; Litigation Forum. This Separation
Agreement and Release shall be governed by, constructed and enforced in
accordance with the laws of the State of New York, without regard to conflicts
of law principles. Any action of proceeding by either party to enforce this Plan
shall be brought only in any state or federal court located in the county where
you are based. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.


18.    No Admission of Wrongdoing. The Parties agree that neither this
Separation Agreement and Release nor the furnishing of the consideration
provided hereunder shall be deemed or construed at any time for any purpose as
an admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind. . The Company confirms that indemnification shall be
available to Employee to the extent available pursuant to applicable Delaware
law and the Company’s Articles of Incorporation as set forth in Section 11 of
the Employment Agreement.


19.    Amendment. This Separation Agreement and Release may not be modified,
altered, or changed except in writing and signed by both Parties wherein
specific reference is made to this Separation Agreement and Release.


20.    Entire Agreement. This Separation Agreement and Release and the Equity
Agreements set forth the entire agreement between the Parties hereto, and fully
supersedes any prior oral or written agreements or understandings between the
Parties, except that if Employee is a party to an employment or other written
agreement with Employer, then any post-employment covenant or restriction
contained therein (for example, noncompetition, non-solicitation or other
restrictive covenants, confidentiality provisions, and/or arbitration
agreements) shall remain in full force and effect in accordance with its own
terms. Employee acknowledges that Employee has not relied on any written or oral
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to accept and execute this Separation
Agreement and Release, except for those set forth in this Separation Agreement
and Release including the Consulting Agreement attached hereto as Exhibit A.







--------------------------------------------------------------------------------




This Separation Agreement and Release shall be binding upon and inure to the
benefit of the respective parties’ successors, assigns, personal
representatives, and estates


21.    English Language Fluency Statement. Employee acknowledges and represents
that Employee has sufficient English language fluency to fully comprehend the
complete text and each and every term of this Separation Agreement and Release,
and that, in case of any difficulty understanding any portion of this document
Employee has had it explained to you and/or translated for you into Spanish or
other language used primarily by Employee by a competent translator so that
Employee fully comprehends the entire and complete content and meaning of what
Employee is signing.


22.    Counterparts. This Separation Agreement and Release may be signed in
counterparts that together shall be deemed to comprise a single and complete
Separation Agreement and Release, and the parties agree that a facsimile,
photocopy, or scanned image of this Separation Agreement and Release, including,
without limitation, any signature(s) or other marks thereon, shall be admissible
in any judicial, administrative, or other proceeding related to this Separation
Agreement and Release with the same weight and binding effect as an original.


23.    ADEA Disclosures. Being at least 40 years of age, Employee acknowledges
and agrees that Employee has received the following information prior to signing
this Separation Agreement and Release in accordance with the Age Discrimination
in Employment Act of 1967 (ADEA), 29 U.S.C. §§ 621 et seq., as amended:
A.    EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO CONSIDER THIS SEPARATION AGREEMENT AND RELEASE. EMPLOYEE ALSO HAS BEEN
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS
SEPARATION AGREEMENT AND RELEASE.  EMPLOYEE MAY CONTACT ANY LOCAL, STATE, OR
FEDERAL GOVERNMENT AGENCY REGARDING THIS SEPARATION AGREEMENT AND RELEASE. 


B.    EMPLOYEE MAY REVOKE THIS SEPARATION AGREEMENT AND RELEASE FOR A PERIOD OF
SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS SEPARATION
AGREEMENT AND RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN
WRITING, TO GENERAL COUNSEL, LEGAL DEPARTMENT, AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR SEPARATION AGREEMENT AND RELEASE.” THE REVOCATION MUST BE
PERSONALLY DELIVERED OR SENT BY OVERNIGHT MAIL OR CERTIFIED MAIL TO GENERAL
COUNSEL, LEGAL DEPARTMENT, 11 HARBOR PARK DRIVE, PORT WASHINGTON, NEW YORK 11050
AND RECEIVED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS SEPARATION
AGREEMENT AND RELEASE. THIS SEPARATION AGREEMENT AND RELEASE IS NOT EFFECTIVE
UNTIL THE END OF THE SEVEN DAYS.


C.    EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS SEPARATION AGREEMENT AND RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


D.    EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS SEPARATION AGREEMENT AND RELEASE INTENDING TO WAIVE, SETTLE, AND RELEASE
ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES, KNOWN OR UNKNOWN.
EMPLOYEE UNDERSTANDS AND AGREES THAT EMPLOYEE IS WAIVING HEREBY ALL RIGHTS TO
ASSERT ANY CLAIMS FOR AGE DISCRIMINATION AGAINST THE RELEASEES IDENTIFIED IN
SECTION 4(B) ABOVE.


HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT AND RELEASE, TO FULFILL THE
PROMISES MADE HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS IN SECTION 2 ABOVE,
THE UNDERSIGNED EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS SEPARATION AGREEMENT AND RELEASE INTENDING TO WAIVE, SETTLE,
AND RELEASE ALL THOSE CLAIMS THAT EMPLOYEE HAS OR MIGHT HAVE, KNOWN OR UNKNOWN,
AGAINST THE RELEASEES AS MORE FULLY SET FORTH ABOVE.

















--------------------------------------------------------------------------------




The Parties knowingly and voluntarily sign this Separation Agreement and Release
as of the date(s) set forth below:


EMPLOYEE




/s/ Lawrence Reinhold
Employee’s Signature
Date: October 5, 2018
EMPLOYER




By: /s/ Eric Lerner
  Name: Eric Lerner
Title: Senior Vice President
 Date: October 5, 2018
















--------------------------------------------------------------------------------






EXHIBIT A
Consulting Agreement
filed herewith on this Form 10-k for the year ended December 31, 2018







--------------------------------------------------------------------------------






EXHIBIT B


6. Covenants.
(a) Confidential Information. During the course of the Employee’s employment
with the Company, the Employee will acquire and have access to Confidential
Information and Trade Secrets belonging to the Systemax Companies. Such
Confidential Information and Trade Secrets relates both to the Systemax
Companies, their customers and their employees, and consists of any information
which is not generally known, that is or may be used in the Systemax Companies’
business and that could give competitors an advantage if they knew about it or
could impact upon the Systemax Companies’ internal operations. Such Confidential
Information includes, but is not limited to: (i) financial and business
information, such as information with respect to costs, commission, fees,
profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as devices, formulas and compositions of matter and processes relating to
the manufacture of the Systemax Companies’ products, designs, drawings,
specifications and blueprints of machinery and equipment, new and innovative
product ideas, methods, procedures, devices, sourcing information, vendor
information, supplier information, data processing programs, software, software
codes, computer models, research and development projects; (iii) marketing
information, such as information on markets, end users and applications, the
identity of the Systemax Companies’ customers and distributors, their names and
addresses, the names of representatives of the Systemax Companies’ customers and
distributors responsible for entering into contracts with the Company, the
Company’s financial arrangements with its customers and distributors, the
amounts paid by such customers to the Company, specific customer needs and
requirements, leads and referrals to prospective customers; and (iv) personnel
information, such as the identity and number of the Systemax Companies’ other
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities. The Employee acknowledges and agrees that the Confidential
Information and Trade Secrets are not generally known or available to the
general public, but have been developed, complied or acquired by the Company at
its great effort and expense and for commercial advantage and, therefore, takes
ever reasonable precaution to prevent the use or disclosure of any part of it by
or to unauthorized persons. Confidential Information and Trade Secrets can be in
any form: oral, written or machine readable, including electronic files.
(b) Non-Disclosure of Confidential Information. The Employee agrees he will not,
while associated with the Company and for so long thereafter as the pertinent
information or documentation remains confidential, directly or indirectly use,
disclose or disseminate to any other person, organization or entity or otherwise
use any Confidential Information and Trade Secrets, except as specifically
required in the performance of Employee’s duties on behalf of the Company or
with prior written authorization of the Company’s Chairman and Chief Executive
Officer.
(c) Return of Materials. The Employee further agrees to deliver to the Company,
immediately upon termination from employment or at any time the Company so
requests, (i) any and all documents, files, notes, memoranda, models, databases,
computer files and/or other computer programs reflecting any Confidential
Information whatsoever or otherwise relating to the Company’s business; (ii)
lists of the Systemax Companies’ clients or leads or referrals to prospective
clients; and (iii) any computer equipment, home office equipment, automobile or
other business equipment belonging to the Company which Employee may then
possess or have under his control.







--------------------------------------------------------------------------------




(d) Non-competition. [Intentionally Omitted] (e) Non-Solicitation of Customers.
The Employee acknowledges and agrees that solely by reason of employment by the
Company, Employee has and will come into contact with some, most or all of the
Company’s customers and will have access to Confidential Information and Trade
Secrets regarding the Company’s customers, as set forth in this Agreement.
Consequently, Employee covenants and agrees that in the event of separation from
employment with the Company, whether such separation is voluntary or
involuntary, the Employee will not, for a period of one (1) year following such
separation, directly or indirectly, solicit or initiate contact with any
customer, former customer or prospective customer of the Company for the purpose
of selling computer, consumer electronic and industrial products of the type
offered for sale by the Company during the Employee’s employment with the
Company. This restriction shall apply to any customer, former customer or
prospective customer of the Company with whom the Employee had contact or about
whom Employee obtained Confidential Information or Trade Secrets during the last
two (2) years of employment with the Company. For the purposes of this Section
6, “contact” means interaction between the Employee and the customer or
prospective customer which takes place to further the business relationship, or
making sales to or performing services for the customer or prospective customer
on behalf of the Company.
(f) Non-Solicitation of Employees. The Employee acknowledges and agrees that
solely as a result of employment with the Company, the Employee will come into
contact with and acquire confidential information regarding some, most or all of
the Company’s employees and consultants. Accordingly, both during the Employee’s
employment and for a period of one (1) year following the cessation of the
Employee’s employment with the Company, whether such cessation of employment is
voluntarily or involuntarily, the Employee will not, directly or indirectly,
induce or attempt to influence any employee or consultant of the Company to
terminate his or her employment or refrain from providing services to the
Company, or solicit or seek to retain the services of any person employed or
providing services to the Company as an employee or a contractor.
(g) Restrictions on Employment With Company. [Intentionally Omitted]
(h) Enforcement of Covenants. The Employee acknowledges and agrees that
compliance with the covenants set forth in this Section 6 of this Agreement is
necessary to protect the business and goodwill of the Company and that any
breach of this Section 6 or any subparagraph hereof will result in irreparable
and continuing harm to the Company, for which money damages may not provide
adequate relief. Accordingly, in the event of any breach or threatened breach of
Section 6 by Employee, the Company and Employee agree that the Company shall be
entitled to the following particular forms of relief as a result of such breach,
in addition to any remedies otherwise available to it at law or equity,
specifically injunctions, both preliminary and permanent, enjoining or
restraining such breach or threatened breach.
8. Intellectual Property.
(a) The Employee covenants and agrees that all inventions, improvements,
products, designs, specifications, trademarks, service marks, discoveries,
formulae, processes, software or computer programs, modifications of software or
computer programs, data processing systems, analyses, techniques, trade secrets,
creations, ideas, work product or contributions thereto, and any other
intellectual property, regardless of whether patented, registered or otherwise
protected or protectable, and regardless of whether containing or constituting
Trade Secrets or Confidential Information as defined in Section 6 hereof
(referred to collectively as “Intellectual Property”), that were conceived,
developed or made by Employee during employment by the Company, including
Intellectual Property related to the sale of computer, consumer electronic and
industrial products (the “Proprietary Interests”), shall belong to and be the
property of the Company.
(b) The Employee further covenants and agrees that he will: (i) promptly
disclose such Intellectual Property to the Company; (ii) assign to the Company,
without additional compensation, the entire rights to Intellectual Property for
the United States and all







--------------------------------------------------------------------------------




foreign countries; (iii) execute assignments and all other papers and do all
acts necessary to carry out the above, including enabling the Company to file
and prosecute applications for, acquire, ascertain and enforce in all countries,
letters patent, trademark registrations and/or copyrights covering or otherwise
relating to Intellectual Property and to enable the Company to protect its
proprietary interests therein; and (iv) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.
(c) The Employee further covenants and agrees that the Company shall be entitled
to shop rights with respect to any Intellectual Property conceived or made by
him during employment with the Company that is not related in any manner to the
Proprietary Interests but which was conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.
(d) The Employee further covenants and agrees that it shall be conclusively
presumed as against him that any Intellectual Property related to the
Proprietary Interests described by the Employee in a patent, service mark,
trademark, or copyright application, disclosed by the Employee in any manner to
a third person, or created by the Employee or any person with whom he has any
business, financial or confidential relationship, within one (1) year after
cessation of his employment with the Company, was conceived or made by the
Employee during the period of employment by the Company and that such
Intellectual Property be the sole property of the Company.

















--------------------------------------------------------------------------------




Exhibit C
Equity Agreements


-Restricted Stock Unit Agreement dated February 1, 2016; 16,666 shares vesting
on the Separation Date


-Restricted Stock Unit Agreement dated November 11, 2011; 10,000 shares vesting
11/14/18, and 30,000 shares vesting on the Separation Date


-Restricted Stock Unit Agreement dated August 25, 2010; 35,000 shares vesting on
Separation Date


-Non-Qualified Option Agreement dated 2/1/16 (exercise price $8.31 per share);
12,500 shares available for vesting on 2/1/19 and 2/1/20. Unvested shares
terminated. 25,000 vested shares exercise period extended.


-Non- Qualified Option Agreement dated 12/14/16 (exercise price $8.95 per
share); 25,000 shares available for vesting on 12/14/18, 12/14/19 and 12/14/20


-Non-Qualified Option Agreement dated 5/18/2009 (exercise price $13.19 per
share); 50,000 shares vested; exercise period extended


-Non-Qualified Option Agreement dated 11/14/11 (exercise price $14.30 per
share); 50,000 shares vested; exercise period extended



































